       Case 2:19-cv-11149-LMA-DMD Document 129 Filed 06/29/20 Page 1 of 1



MINUTE ENTRY
AFRICK, J.
June 29, 2020
JS-10 00:15

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


REC MARINE LOGISTICS, LLC                                         CIVIL ACTION

VERSUS                                                               No. 19-11149

DEQUINCY R. RICHARD, ET AL.                                           SECTION I

                                      ORDER

         The Court held a teleconference on this date with counsel for all parties

participating. Counsel for DeQuincy R. Richard clarified that his Jones Act

negligence claim is only asserted against REC Marine Logistics, LLC, and his

unseaworthiness claim is only asserted against Offshore Transport Services, LLC and

Gulf Offshore Logistics, LLC. 1

         New Orleans, Louisiana, June 29, 2020.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




1   See R. Doc. No. 4.
